IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RANDY E. WAID,                               : No. 4 WM 2019
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
MCKEAN COUNTY COMMON PLEAS                   :
COURT,                                       :
                                             :
                    Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 21st day of March, 2019, the Application for Leave to File Original

Process is GRANTED, and the Writ of Mandamus is DENIED.